Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 12, 1972, convicting him of criminal possession of a dangerous drug in the sixth degree, upon his guilty plea, and imposing sentence. The appeal also brings up for review an order of the same court, dated October 3, 1972, which denied a suppression motion, after a hearing. Judgment and order reversed, on the law and the facts, motion to suppress evidence granted, and indictment dismissed. As in People v. Timer (45 A D 2d 749), the credible evidence idid not support the finding that the Contraband was in open view. Thus, there was no probable cause for defendant’s arrest. The evidence seized in the subsequent warrantless search should therefore have been suppressed. Martuscello, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.